FILE COPY



                                      BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                     No. 08-19-00106-CV

                                  Curtis Lee Sheppard, Jr.

                                                  v.

              Wichita County District Attorney's Office, Wichita County District

   Clerk's Office, 78th District Court of Wichita County, and All Political Subdivisions
                                   of the State of Texas

        (No. D-1-GN-16-004721 IN 98TH DISTRICT COURT OF TRAVIS COUNTY)


Type of Fee            Charges             Paid                    By
MOTION FEE                        $10.00   E-PAID                  DEBORAH M WOLTERSDORF
REPORTER'S RECORD                $200.00   UNKNOWN                 INDIGENT
CLERK'S RECORD                     $0.00   UNKNOWN                 N/A
FILING                           $205.00   INDIGENT

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

          I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
   THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
   correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
   DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
   styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Eighth District of Texas, this April 26, 2021.


                                             Elizabeth G. Flores, Clerk